Citation Nr: 1635506	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active military service from April 1964 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined that new and material evidence had not been submitted to reopen an claim of entitlement to service connection for a left knee condition.  In August 2010, upon reconsideration, the RO reopened the claim and denied it on the merits.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2003, the RO denied the Veteran's claim for service connection for a left knee condition.
 
2.  The evidence received since the RO's April 2003 decision, which denied service connection for a left knee condition, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the RO's April 2003 decision, which denied service connection for a left knee condition; the claim for service connection for a left knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection is warranted for a left knee disability.  He argues that he injured his left knee in a motorcycle accident while on Guam in 1967, and that while this injury is not documented, his claim is supported by the fact that he was noted to have received a dressing change for injuries that included abrasions to the left leg in February 1967, and that he was noted to have a scar on his left knee upon separation from service.  

In March 2003, the Veteran filed his claim.  In April 2003, the RO denied the claim.  In July 2003, the Veteran filed a timely notice of disagreement.  In September 2003, the Veteran was issued a statement of the case.  In October 2003, a timely appeal (VA Form 9) was received.  

However, in May 2004, the Veteran withdrew his appeal.  See 38 C.F.R. § 20.204(a) (2015).  The RO's April 2003 decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).

In March 2009, the Veteran filed to reopen his claim.  In February 2010, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran requested reconsideration of the RO's decision.  In August 2010, the RO reopened the claim and denied it on the merits.  

Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The standard is low, but it is a standard that must be met. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

With regard to the evidence of record at the time of the RO's April 2003 decision, the Veteran's personnel records included a report, dated in November 1965, which states that he reported for "temporary additional duty under treatment" on October 30, 1965, and that he was released to duty from a hospital on Guam on November 1, 1965.
   
The Veteran's service treatment records showed that in February 1967, he was noted to receive a dressing change for abrasions to the left leg, left arm, and right wrist, which were cleaned with PHisoHex.  An ace wrap was applied to an unspecified area.  The Veteran's separation examination report, dated in March 1968, showed that his lower extremities were clinically evaluated as normal.  The report noted that the Veteran had a 1/2-inch scar on his left knee.  

As for the post-service medical evidence, it included VA progress notes, which showed treatment for left knee symptoms beginning in 2002.  A January 2003 X-ray of the left knee was normal.  In May 2003, the Veteran was treated for left knee symptoms, and he was noted to have a history of "years of pain."  The report also notes, "There is a history of a motorcycle accident."  He was noted to have a probable medial femoral condyle ulcer and a possible old posterior horn tear of his medial meniscus.  

At the time of the RO's April 2003 decision, there was evidence of inservice abrasions to the left leg, but no specific inservice evidence of treatment for left knee symptoms, no evidence of a diagnosed left knee disability, and no competent opinion to show that a left knee disability was related to service. 

The most recent and final denial of this claim was in April 2003.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the RO's April 2003 rating decision consists of VA and non-VA reports, dated between 2004 and 2010.  This evidence includes a magnetic resonance imaging (MRI) study for the left knee, dated in April 2005, which contains an impression noting a complex lateral tear of the medical meniscus, partial tear of the medial collateral ligament, and an intact anterior cruciate ligament.  No fracture line or bone edema was identified.  

This evidence, which was not of record at the time of the RO's April 2003 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  

At the time of the RO's decision, there was no evidence to show treatment for left knee symptoms during service, or that a left knee disability was noted upon separation from service.  There was no competent evidence to show that a left knee disability was caused or aggravated by the Veteran's service.  The submitted evidence does not remedy these defects, as it does not include any competent evidence to show the existence of left knee symptoms during service, or left knee arthritis within one year of separation from service, or that the Veteran has a left knee disability that is related to his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).
 
In reaching this decision, the Board has considered that it appears that additional service treatment records were received in 2016, some of which are not duplicative, and whether the claim should be reopened under 38 C.F.R. § 3.156(c).  However, this evidence does not contain any new evidence of inservice treatment for a left knee disability, or to show the existence of a diagnosed left knee disability during service, and it therefore it does not provide a basis to adjudicate the claim on the merits.  Id.  

Rather, it shows, in relevant part, that between October 30, 1965 and November 1, 1965, the Veteran was treated for acute alcoholism with stomach pains and anxiety, with a diagnosis of "reaction, adult, situational."  

In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such relevant records exist, and all pertinent records have been obtained.  In this regard, although it appears that the Social Security Administration granted Survivor's Retirement and Disability Insurance benefits in 2008, and although there is no record to show that any SSA records have ever been received apart from the 2008 notification of his grant of benefits, the Veteran has not asserted or otherwise indicated that the SSA's records are relevant to his claim.  Therefore, no additional development is required.  See 38 C.F.R. § 3.159(d)(2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the Board has determined that new and material evidence has not been presented to reopen the claim for service connection for a left knee disability, a remand for an etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2014 & Supp. 2015); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a left knee disability is not reopened. 
 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


